Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office is a response to the papers filed on 07/14/2022.
Claims 1-25 are pending.

Response to Arguments
Applicant's arguments file on 07/14/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner et al. (Pub. No. 2020/0073866 A1) further in view of Wen et al. (Pub. No. 2018/0337738 A1).




Regarding claims 1, 12, and 21, Joyner discloses:

An apparatus to implement a debug tool (see Fig. 1 and 2), comprising: 
one or more computer processors (see Fig. 1, 2, and 9, computer system 910); 
a data-receive module communicatively coupled to the one or more computer processors to receive a plurality of data captured, respectively, (see Fig. 1 and 2, data-receive module 208, see par [0054-0059], the business logic layer (BLL) 208 must be able to capture the test results (data) from the IL 206 at certain intervals...., Fig. 1 and 2, test instrument layer 206, DUT 112), 
wherein a plurality of data elements within, respectively, the plurality of captured data are associated with a timestamp based upon a time a data element was captured (see Fig. 1 and 2, see par [0028-0034], because all STC test results are inherently time-series data, each fact table includes a timestamp-type value......); 
an analysis module communicatively coupled to the one or more computer processors to analyze the received plurality of data captured, respectively, by the one or more test instruments (see par [0010], performing high data-volume stress tests on equipment will display information about the test as it is being conducted, but they do not store real-time results for subsequent query and analysis...., see par [0028-0033], see par [0041], then the data resulting from the test can be analyzed using 1 second intervals ..., see par [0056] the user of the client computer 102 to obtain tests results for analysis......); and 
a display module communicatively coupled to the one or more computer processors to display at least a portion of the analyzed plurality of captured data to a user (see par [0049], real-time results can also be transmitted to the client computer 102 for display on a graphical user interface for easy monitoring by the user.....).

However, Joyner fails to disclose:
a plurality of test instruments coupled to a device under test
Thus, Wen discloses:
a plurality of test instruments coupled to a device under test (see Fig. 2-3, test instruments 310, DUT 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method of storing and time-correlating real-time and queryable test results of Joyner to include a plurality of test instruments coupled to a device under test in order to measure at least one calibration parameter for the array of MIMO antenna elements of the MIMO DUT (see Wen par [0008]).

Regarding claims 2 and 14, Joyner and Wen discloses:

a central data collection database communicatively coupled with the plurality of test instruments (see Wen Fig. 2-3 par [0018]), wherein the central data collection database is to receive at least a portion of the plurality of data captured, respectively, by the plurality of test instruments (see Joyner Fig. 1 and 2, data-receive module 208, see par [0054-0059], the business logic layer (BLL) 208 must be able to capture the test results (data) from the IL 206 at certain intervals...., Fig. 1 and 2, test instrument layer 206, DUT 112); and
wherein the data-receive module is to receive at least a portion of the plurality of captured data from a central data collection database or from at least one of the plurality of test instruments (see Wen Fig. 2-3 par [0018], see Joyner Fig. 1 and 2, data-receive module 208, see par [0054-0059], the business logic layer (BLL) 208 must be able to capture the test results (data) from the IL 206 at certain intervals...., Fig. 1 and 2, test instrument layer 206, DUT 112).

Regarding claim 3, Joyner discloses:
wherein the apparatus includes the central data collection database (see Fig. 1 and 2, database 210, see par [0059], implementation the result databases of the storage 210......).

Regarding claims 4 and 15, Joyner and Wen discloses:
wherein at least a portion of the plurality of data received from the plurality of test instruments is data streamed from at least one of the plurality of test instruments (see Wen Fig. 2-3 par [0018], see Joyner Fig. 2, see Abstract, test applied to the DUT to collect real-time data from a multitude of data streams....).

Regarding claim 5, Joyner and Wen discloses:
wherein the data streamed from the at least one of the plurality of test instruments is isochronous (see Wen Fig. 2-3 par [0018], see Joyner Abstract and par [0154], result data in addition to isolating a particular stream_block by mane...., .).

Regarding claims 6 and 16., Joyner discloses:
wherein at least a portion of the plurality of data is displayed in a sequence based upon the timestamp associated, respectively, with the plurality of data elements within the plurality of captured data (see par [0036], user defined query interval..... see par [0075]).

Regarding claims 7 and 17, Joyner discloses:
wherein the at least a portion of the plurality of data is displayed graphically and synchronized based on respective timestamps (see Abstract and par [0035], [0071]).

   Regarding claims 10, 19, and 24, Joyner discloses:
wherein the test instrument configuration commands further include commands to identify one or more events to cause the test instrument to trigger a high- resolution sample window (see par [0057], the user can use the user interface 203 to configure default views for observation of a test, where the default view could be triggered based on .....).

   Regarding claims 13, Joyner discloses:
a display coupled with the apparatus (see Fig. 1).

   Regarding claim 22, Joyner discloses:
wherein to display at least a portion of the analyzed plurality of captured data further includes two display at least a portion of the analyzed plurality of captured data graphically and synchronized based on timestamps ( see Fig. 1 and 2, see Abstract and par [0035], [0071], wherein using 2 displays is a design choice).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner et al. (Pub. No. 2020/0073866 A1) in view of Stephen et al. (AU 201500668 B2).

   Regarding claims 11 and 25, Joyner fails to disclose:
wherein the plurality of data captured includes indications of thermal data, voltage data, or current data associated with the device under test.
Thus, Stephen discloses:
wherein the plurality of data captured includes indications of thermal data, voltage data, or current data associated with the device under test (see par [0051], testing devices may test for one or more of an amplitude, a duration, a current, a voltage, an energy, or a temperature.....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a method of storing and time-correlating real-time and queryable test results of Joyner to include test data captured includes indications of thermal data, voltage data, or current data in order determine if the device is functioning properly (see Stephen par [0002]).

Allowable Subject Matter
Claims 8-10, 18-20, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 8, 18, and 23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851